COURT OF CHANCERY
                                          OF THE
                                  STATE OF DELAWARE

ANDRE G. BOUCHARD                                                New Castle County Courthouse
   CHANCELLOR                                                    500 N. King Street, Suite 11400
                                                                Wilmington, Delaware 19801-3734
                             Date Submitted: April 27, 2016
                              Date Decided: June 20, 2016

  Kevin R. Shannon, Esquire                        David L. Finger, Esquire
  Potter Anderson & Corroon LLP                    Finger & Slanina, LLC
  1313 North Market Street                         1201 N. Orange St., 7th floor
  Wilmington, DE 19899                             Wilmington, DE 19801

  Lisa A. Schmidt, Esquire                         Kurt M. Heyman, Esquire
  Richards, Layton & Finger, P.A.                  Proctor Heyman Enerio LLP
  920 North King Street                            300 Delaware Avenue, Suite 200
  Wilmington, DE 19801                             Wilmington, DE 19801

  R. Montgomery Donaldson, Esquire                 Paul D. Brown, Esquire
  Polsinelli PC                                    Chipman Brown Cicero & Cole, LLP
  222 Delaware Avenue, Suite 111                   1007 N Orange, Suite 1110
  Wilmington, DE 19801                             Wilmington, DE 19801

  Jennifer C. Voss, Esquire                        Peter B. Ladig, Esquire
  Skadden, Arps, Slate, Meagher                    Morris James LLP
    & Flom LLP                                     500 Delaware Avenue, Suite 1500
  One Rodney Square                                Wilmington, DE 19801
  Wilmington, DE 19899

        RE:     In re: TransPerfect Global, Inc.
                Civil Action No. 9700-CB

                Elizabeth Elting v. Philip R. Shawe, et al.
                Civil Action No. 10449-CB

  Dear Counsel:

        This letter constitutes my decision on the proposed plan of sale concerning

  TransPerfect Global, Inc. (“TPG” or the “Company”) recommended by its
In re: TransPerfect Global, Inc., et al.
C.A. Nos. 9700, 10449-CB
June 20, 2016
Page 2 of 13

custodian, Robert B. Pincus, Esquire (the “Custodian”). For the reasons explained

below, the Court accepts the Custodian’s recommendation to proceed with the

Modified Auction (as defined below) with certain modifications discussed below.

I.        BACKGROUND

          On August 13, 2015, for the reasons explained in a post-trial memorandum

opinion of the same date, the Court appointed the Custodian to oversee a judicially

ordered sale of the Company and, in the interim, to serve as a third director of the

Company. The opinion directed the Custodian to present to the Court “a proposed

plan to sell the Company with a view toward maintaining the business as a going

concern and maximizing value for the stockholders.” 1                 The opinion also

specifically requested that the Custodian:

          . . . evaluate the viability and the pros and cons of conducting a sale of
          the Company (a) in which the bidders would be limited to Shawe and
          Elting (individually or as part of a group), such as in a “Texas shoot
          out” or some other auction format, (b) in an open auction process that
          would include any interested bidders, or (c) in any other format the
          Custodian deems practicable in the circumstances of this case, which
          could include conducting a public offering to afford stockholders
          liquidity or dividing the operating assets of the Company along the
          production divisions that Shawe and Elting have separately managed. 2



1
    In re Shawe & Elting LLC, 2015 WL 4874733, at *32 (Del. Ch. Aug. 13, 2015).
2
    Id.

                                              2
In re: TransPerfect Global, Inc., et al.
C.A. Nos. 9700, 10449-CB
June 20, 2016
Page 3 of 13

       After his appointment, the Custodian engaged several advisors to assist in

the performance of his duties. The Custodian engaged Houlihan Lokey Capital,

Inc. as a financial advisor to review the Company’s corporate strategy and

financial position, and to assist in identifying and analyzing certain sale

alternatives.   The Custodian also engaged Alvarez & Marsal, a management

advisory group, to provide financial and operational services to the Company, and

Grant Thornton to perform an audit assessment and eventually an audit.

       On February 8, 2016, the Custodian submitted a proposed plan of sale for

the Company (the “Sale Report”) in which he identified five alternatives he had

identified and considered:

       1.    Division of Business. A division of the Company into distinct
       business units, with those units to be divided between the two
       stockholders in an appropriate manner.

       2.    Initial Public offering. An initial public offering of TPG’s
       stock to provide a liquid market for the sale of shares by current
       stockholders at the time of the IPO or over time.

       3.    Sale to Existing Stockholder. The purchase by one stockholder
       of the other stockholder’s shares in one of the formats detailed in
       [Houlihan Lokey’s report].

       4.    Broad Auction. A customary broad auction process involving
       potential bidders comprised of strategic bidders, as well as financial
       bidders, such as private equity funds.



                                           3
In re: TransPerfect Global, Inc., et al.
C.A. Nos. 9700, 10449-CB
June 20, 2016
Page 4 of 13

          5.    Modified Broad Auction Led by Existing Stockholders. A
          modified auction where each stockholder could solicit third-party
          investors as partners in an acquisition of TPG, and where the
          Custodian could work with outside bidders who are interested in
          partnering with an existing stockholder in connection with any
          acquisition.3

The Sale Report included a detailed analysis Houlihan Lokey had prepared

evaluating each of these alternatives. The Custodian concluded that, absent a

consensual resolution before implementation of a sale order, “the alternative most

likely to maximize stockholder value while continuing the business as a going

concern (and which can be accomplished in a reasonable time frame)” is the fifth

alternative listed above, namely the “Modified Auction.” 4

          The Sale Report explained that the Modified Auction “has the benefit of

permitting each stockholder to bid for control of the Company (alone or in

partnership with a third party), as well as permitting third parties (unaffiliated with

the stockholders) to bid for the Company.” 5      The Sale Report further explained

that “[i]n order to fulfill the Court’s directive of running the sale process,” the

Custodian “would need maximum flexibility without interference from the


3
    Sale Report 5-6.
4
    Id. at 7.
5
    Id.

                                           4
In re: TransPerfect Global, Inc., et al.
C.A. Nos. 9700, 10449-CB
June 20, 2016
Page 5 of 13

stockholders, who may stand on both sides of a transaction.” 6 To that end, the

Custodian requested that the sale order implementing the Modified Auction should

provide the following authority and discretion to the Custodian:

          (i) complete control of the auction process, including but not limited
          to (a) selection of management for presentations and creation of
          marketing materials, (b) complete discretion over the content of
          marketing materials, (c) determination of “qualified” bidders to
          participate, and the requirement and terms of nondisclosure
          agreements with bidders, as well as the scope of any bidder diligence
          of TPG (and the content of any data rooms), (d) determination of the
          number of rounds of bidding and the terms and conditions of any bids,
          (e) establishment of restrictions on communications between
          stockholders and bidders, and between management and bidders, (f)
          selection of a winning bidder based on the Custodian’s reasonable
          business judgment, taking into account, among other things, price,
          terms, likelihood of consummation and other reasonable determinants,
          and (g) execution of all agreements required to affect the proposed
          sale;

          (ii) retention of financial advisors and other consultants to assist the
          Custodian with execution of the auction process;

          (iii) implementation of management and key employee incentive
          retention plans on behalf of TPG to ensure management continuity
          and cooperation during and after the sale process;

          (iv) expansion of each selling stockholder’s existing non-compete and
          non-solicit arrangements, to include the entirety of TPG and its
          subsidiaries; and




6
    Id. at 10.

                                             5
In re: TransPerfect Global, Inc., et al.
C.A. Nos. 9700, 10449-CB
June 20, 2016
Page 6 of 13

         (v) execution and delivery of agreements and other documents on
         behalf of each selling stockholder and TPG. 7

The items listed above are referred to hereafter as the “Delegation Provision” and

the fourth item is referred to as the “Non-Compete Provision.”

         Elizabeth Elting, who owns 50% of the Company’s shares, did not object to

any aspect of the Sale Report. On March 22, 2015, Philip R. Shawe (“Shawe”) and

Shirley Shawe (“Ms. Shawe”), who own, respectively, 49% and 1% of the

Company’s shares, submitted briefs objecting to certain aspects of the Sale Report.

After the parties were afforded the opportunity to fully brief the issues, a hearing

was held on April 27, 2016, to consider the views of the parties and the Custodian

concerning the Sale Report and the objections.

II.      SHAWE’S OBJECTIONS TO THE SALE REPORT.

         Although Shawe’s submission was extensive, his objections to the Sale

Report boil down to essentially two key points. I address them in turn.

         First, Shawe disagrees with the Custodian’s recommendation to pursue a

Modified Auction that would permit third parties to participate in a sale process

from the outset. Shawe argues that the bidders instead should be limited, at least in

the first instance, to Elting and himself. To be more specific, Shawe advocates a

process that would entail Houlihan Lokey preparing a range of values for the
7
    Id. at 10-12.
                                           6
In re: TransPerfect Global, Inc., et al.
C.A. Nos. 9700, 10449-CB
June 20, 2016
Page 7 of 13

Company and the submission of bids by the two competing major stockholders to

acquire the other’s stake in the Company. The stockholders could solicit third

parties to provide equity or debt financing, but third parties would not be able to

bid separately. The highest bid within the prescribed range would win the auction

and, if neither bid fell within that range, a “go-shop” process would occur that

would allow third parties to bid in a second round, while the provisional winner of

the first round (i.e., whoever bid more as between Shawe and Elting) would

receive a matching right.

       The Custodian, who has decades of experience in corporate transactions and

whose expertise and independence is unquestioned, disagrees with Shawe’s

proposal and points out several problems with it.         To start, the Company

historically has not had an annual budgeting process, it has never created long-term

forecasts, and Shawe and Elting have provided widely divergent estimates of the

Company’s value. There also is no apparent need to create a range of values up

front because, under the Modified Auction, third-party buyers would engage in due

diligence and create their own forecasts. Most importantly, disallowing third-party

bidders in the initial round and imposing a matching right during the “go-shop”

round would reduce competition in the sale of the Company, contrary to the

objective of maximizing stockholder value.

                                           7
In re: TransPerfect Global, Inc., et al.
C.A. Nos. 9700, 10449-CB
June 20, 2016
Page 8 of 13

       The Court shares the concerns the Custodian has identified. Shawe has not

provided any persuasive explanation how his proposal would better address the

dual goals of maintaining the Company as a going concern and maximizing

stockholder value. Shawe’s proposal instead appears designed to cause needless

delay and to suppress rather than to maximize stockholder value. Accordingly, I

decline to adopt Shawe’s proposal and accept the well-reasoned recommendation

of the Custodian to proceed with the Modified Auction.

       Second, Shawe opposes the Non-Compete Provision the Custodian has

recommended to be included in the Delegation Provision.         Shawe argues, in

essence, that the Custodian should not have this authority because, unless a person

has been found to have engaged in wrongdoing, the imposition of post-

employment non-competition and non-solicitation obligations on a selling

stockholder would impermissibly deprive that person of a property right without

compensation and of the liberty to pursue the occupation of his or her choice.

Shawe also contends that the two principal stockholders are not currently

contractually restricted in their ability to compete with the Company after leaving




                                           8
In re: TransPerfect Global, Inc., et al.
C.A. Nos. 9700, 10449-CB
June 20, 2016
Page 9 of 13

its employ, 8 and that the goal of maximizing stockholder value in selling the

Company as a going concern should reflect that operative reality.

           The parties have identified three cases in which this Court has considered

the inclusion of non-compete restrictions as part of a judicially ordered sale of a

corporation.      In two of those decisions, the Court declined to impose post-

employment non-competition restrictions in transcript rulings that give recognition

to the concerns Shawe has expressed. 9 The third decision authorized non-compete

restrictions to address threats a 50% stockholder had made while serving as an

employee and fiduciary of the subject company that were viewed as undermining

the sale process in order “to avoid paying [the other 50% stockholder] the value

that a genuine bidding contest . . . would obligate him to pay.” 10



8
  It is unclear whether this contention is correct. As noted in the Sale Report, Shawe and
Elting each executed a non-competition agreement, dated August 8, 2000, with
translations.com, Inc., a wholly owned subsidiary of TPG. Sale Report 11 n.3. It is not
clear from the record, however, whether those contracts remain in place and, if so, what
the nature and scope of the obligations owed under them may be.
9
  In re Scovil Hanna Corp., C.A. No. 664-N, at 34-36 (Del. Ch. Apr. 20, 2006)
(TRANSCRIPT) (recognizing that companies are less valuable without non-competes but
“[w]hat you are supposed to do is design a sale process to maximize the value that is
there.”) (emphasis added); In re Supreme Oil Co., C.A. No. 10618-VCL, at 66-67 (Del.
Ch. Apr. 4, 2016) (TRANSCRIPT) (recognizing a liberty and property interest in being
able to compete).
10
     Fulk v. Wash. Serv. Assocs., Inc., 2002 WL 1402273, at *12 (Del. Ch. June 21, 2002).

                                              9
In re: TransPerfect Global, Inc., et al.
C.A. Nos. 9700, 10449-CB
June 20, 2016
Page 10 of 13

       Having given careful consideration to the arguments presented and the cited

authorities, I agree with Shawe that it would not be appropriate to impose non-

competition or non-solicitation restrictions on a selling stockholder as a condition

of the sale of the Company absent evidence of wrongdoing. It stands to reason that

TPG would be worth more to a buyer if Shawe and Elting were subject to post-

employment restrictions on their ability to compete or to solicit customers and

employees than it would be without those protections, but the purpose of the sale

process is to maximize the value of the Company as it is and not to derive a

hypothetically higher value based on contractual protections the Company may not

currently possess.

       I am not persuaded, furthermore, by Elting’s suggestion that the imposition

of such restrictions is justifiable because they would apply reciprocally to Shawe

and Elting. The market may view one person as a greater competitive threat than

the other and thus place a higher value on a non-compete from one rather than the

other. To use a simple example involving two 50-50 stockholders, the market

might place a value of $X on a package of non-competition restrictions for 50%

stockholder A but place of value of $10X on the same package of restrictions for

50% stockholder B. In this scenario, the imposition of reciprocal non-competition



                                           10
In re: TransPerfect Global, Inc., et al.
C.A. Nos. 9700, 10449-CB
June 20, 2016
Page 11 of 13

obligations would represent a disproportionate transfer of value to the Company

from stockholder B.

       For the reasons stated, the implementing order will exclude the Non-

Compete Provision.         However, the Custodian or any party may seek the

implementation of non-competition or non-solicitation restrictions in the future

upon a showing of good cause to address wrongful conduct in the sale process.

III.   MS. SHAWE’S OBJECTION TO THE SALE REPORT

       Ms. Shawe joins in Shawe’s objections to the Sale Report except for his

objection to the Non-Compete Provision, as to which she takes no position. She

also contends that a third-party sale would “present a thorny allocation issue”

concerning the derivative claims Shawe previously pressed against Elting, which

were dismissed with prejudice in the August 2015 post-trial memorandum opinion.

       I am at a loss to understand the logic of this objection. It is true, as Ms.

Shawe points out, that derivative claims are “corporate assets which would be

relevant to determining fair value.”11 Whatever value these claims theoretically

may have here, however, can be considered and taken into account by anyone who

bids to acquire the Company and the incremental value attributable to such claims,


11
  Zutrau v. Jansing, 2014 WL 3772859, at *18 (Del. Ch. July 31, 2014), aff’d, 123 A.3d
938 (Del. 2015), reargument denied (Sept. 17, 2015), cert. denied, 136 S. Ct. 1198
(2016).
                                           11
In re: TransPerfect Global, Inc., et al.
C.A. Nos. 9700, 10449-CB
June 20, 2016
Page 12 of 13

if any, would be shared by the stockholders in proportion to their ownership

interests in TPG.

IV.    CONCLUSION

       For    the   foregoing     reasons,   the   Court    accepts   the    Custodian’s

recommendation to pursue the Modified Auction. The Custodian is requested to

confer with counsel for the parties and to submit an implementing order consistent

with this letter decision by July 1, 2016, that (1) includes the Delegation Provision

sought in the Sale Report, except for the Non-Compete Provision, (2) reserves the

right for the Custodian or any party to seek, upon a showing of good cause, the

implementation of post-employment restrictions (among other appropriate relief)

to remedy wrongdoing intended to undermine the sale process, (3) provides that no

final plan for the sale of the Company may be implemented without the approval

of the Court,12 and (4) includes such other provisions as the Custodian deems

appropriate to effectuate the Modified Auction.




12
   Shawe’s objections to the Sale Report included a contention that it improperly
delegated power to the Custodian. Shawe Opp. Br. 30-39. In light of the requirement
that the Court approve the implementation of any final sale plan, I view this objection as
moot. See id. at 38 (“To avoid undue delegation, the Court would have to review the
structure and terms of any sale the Custodian might propose before any such sale could
be consummated.”); see also In re Supreme Oil Co., 2015 WL 2455952, at *7 (Del. Ch.
May 22, 2015) (ORDER) (requiring Court approval of implementation of final sale plan).
                                             12
In re: TransPerfect Global, Inc., et al.
C.A. Nos. 9700, 10449-CB
June 20, 2016
Page 13 of 13

                                                Sincerely,

                                                /s/ Andre G. Bouchard

                                                Chancellor

AGB/gm




                                           13